Citation Nr: 0841250	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO. 06-03 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for hypertension, with 
hypertensive cardiomyopathy in congestive heart failure.

2. Entitlement to service connection for renal insufficiency.

3. Entitlement to service connection for cause of dizziness.

4. Entitlement to service connection for a chronic lung 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel

INTRODUCTION

The veteran had active service from October 1968 until May 
1972. 

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in May 2008 and was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia to allow for RO review of newly submitted 
evidence. Prior to the Remand, this matter was before the BVA 
on appeal from an April 2004 rating decision, from the RO in 
Columbia, South Carolina. The matter has since been 
transferred to the jurisdiction of the RO in Atlanta, 
Georgia. 

The veteran, in a January 2006 statement raised a new claim 
for a gallbladder removal. He also raised the issue of 
service connection for a pulsating or twitching of his skin. 
However, these matters are not before the Board because they 
have not been prepared for appellate review. Accordingly, 
these matters are REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1. The medical evidence of record does not show that the 
veteran's hypertension is related to his active military 
service. 

2. The medical evidence of record does not show that the 
veteran's renal insufficiency is related to his active 
military service. 

3. The medical evidence of record does not show that the 
veteran's dizziness is related to his active military 
service. 

4. The medical evidence of record does not show that the 
veteran's lung disorder is related to his active military 
service. 



CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for hypertension have not been met. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.309 (2007).

2. The criteria for the establishment of service connection 
for renal insufficiency have not been met. 38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).

3. The criteria for the establishment of service connection 
for dizziness have not been met. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).

4. The criteria for the establishment of service connection 
for a lung disorder have not been met. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1). 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law. See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007). 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in February 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter. The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence. He 
was also asked to submit evidence and/or information in his 
possession to the RO. 

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims. Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in June 2008, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date. With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all the issues on appeal. 

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the veteran in the development 
of the claim. This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran. See Bernard v. Brown, 4 
Vet. App. 384 (1993). 

The RO has obtained VA outpatient treatment records and 
identified private medical records. The veteran has submitted 
additional private medical records, medical treatise 
information, and statements. 

There is no duty on the part of VA to provide a medical 
examination for any of his claims, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorders in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorders, if shown. The 
veteran has not done so, and no evidence thus supportive has 
otherwise been obtained. Here, as in Wells, the record in its 
whole, after due notification, advisement, and assistance to 
the veteran under the VCAA, does not contain competent 
medical evidence to suggest that the disorder is related to 
service. Indeed, the Board notes that obtaining a VA 
examination is unnecessary as there is otherwise sufficient 
medical evidence of record to make a decision. 38 U.S.C.A. 
§ 5103A(d). 

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained. 

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Applicable Law 
 
Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for certain chronic diseases, such as 
hypertension, when such disease is manifested to a 
compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309. That an injury or event occurred in service alone is 
not enough. There must be chronic disability resulting from 
that injury or event. If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 
Service connection can also be found for any disease 
diagnosed after discharge, if all the evidence establishes it 
was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent 
(including Agent Orange), a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam between January 1962 and May 1975, shall be presumed 
to have been exposed during such service to a herbicide 
agent, absent affirmative evidence to the contrary 
demonstrating that the veteran was not exposed to any such 
agent during service. 38 U.S.C.A. § 1116(f). 

When a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e). For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transit peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset. 38 C.F.R. § 3.309 (e), 
Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii). The Secretary of 
the Department of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted. See Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42600, at 
42606-42607 (June 24, 2002).

Notwithstanding the foregoing presumptive provisions above, 
the United States Court of Appeals for the Federal Circuit 
has held that a claimant is not precluded from establishing 
service connection for a disease averred to be related to 
herbicide exposure, as long as there is proof of such direct 
causation. See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994), reversing in part Combee v. Principi, 4 Vet. App. 
78 (1993); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd 
sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), 
cert. denied, 118 S. Ct. 1171 (1998). See also Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997). In other words, the 
fact that the veteran does not meet the requirements of 38 
C.F.R. § 3.309 does not in and of itself preclude him from 
establishing service connection as he may, 
in the alternative, establish service connection by way of 
proof of actual direct causation, showing that his exposure 
to an herbicide during service caused any current disorders. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d). However, where the 
dispositive issue involves a question of medical causation 
(such as whether a condition claimed is the result of active 
service in the military), only competent medical evidence is 
probative. See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Merits of the Claims

The veteran contends that he developed hypertension, renal 
insufficiency, dizziness, and a lung disorder due service, 
specifically due to exposure to Agent Orange and other 
chemicals, including jet fuel. He has also contended that his 
hypertension developed due to the stress of serving in 
Vietnam, as indicated in his December 2004 Notice of 
Disagreement (NOD), which was submitted with a VA Form 9 
explaining his contentions.

The veteran's October 1968 enlistment examination found him 
to have no abnormalities; including of the nose, sinuses, 
lungs and chest, and heart; other than to have identifying 
body marks. His blood pressure was reported as 110/78. His 
May 1972 separation examination similarly noted no 
abnormalities of the nose, sinuses, lungs and chest, or 
heart. His blood pressure was found to be 120/62. In his 
Report of Medical history, the veteran reported not having 
problems, such as headaches; dizziness; ear, nose, or throat 
trouble; sinusitis; heart trouble; high or low blood 
pressure; or other symptoms of his claimed disorders. 
Additionally, his service treatment records generally did not 
indicate complaints of or treatment for any of his claimed 
disorders.

The record is generally silent as to any complaints of or 
treatment for any of the veteran's claimed disorders for 
years following service. The veteran's private medical 
records similarly indicate treatment for his claimed 
disorders years after his service. The Riverside Regional 
Medical Center (R.R.M.C.) records generally indicate 
treatment for shortness of breath, as indicated in a July 
1998 record. The July 1998 examiner diagnosed him with 
congestive heart failure, hypertension, and mild azotemia. A 
June 22, 2006 private medical record, by Dr. B.M., reported 
that the veteran had been diagnosed with dyspnea and acute 
hypoxia. The veteran's private medical records, including 
those not specifically mentioned herein, generally indicate 
that the veteran has congestive heart failure and 
hypertension, as well as report treatment for a lung 
disorder; however, the records do not provide any medical 
opinions as to the etiology of any of these disorders. 

A July 17, 2002 VA outpatient treatment record of the 
veteran's annual physical examination noted that the 
veteran's active problems included hypertension and renal 
insufficiency. The examiner found his lungs to be clear 
bilaterally, with no wheezes, rales, or rhonchi. During a 
July 26, 2002 VA outpatient treatment record, the examiner 
found no shortness of breath and no dizziness. An August 2003 
VA outpatient treatment record noted that the veteran had 
developed dyspnea in May after stopping medication and was 
admitted to the hospital for congestive heart failure. The 
examiner found his lungs to be clear and found him to have 
severe hypertension with decent control. In an August 2003 VA 
outpatient treatment record he complained of chronic 
sinusitis and of dyspnea in an April 2004 record.

The veteran was provided a VA initial Agent Orange 
Examination in December 2003. The veteran reported that he 
attributed certain symptoms and diagnoses to his exposure, 
including: hypertension from 1976; tiredness from 1977; 
shortness of breath from 2001; and dizziness and hot flashes 
from 2002. A review of systems found the veteran to have 
nasal congestion and a runny nose. He also had chest 
discomfort, of the left chest, for 2 to 3 years. He had a 
cough productive of clear mucus and shortness of breath at 
times. The examiner found his breath sounds to be clear, with 
no adventitious sounds. The veteran was diagnosed with 
hypertension.  No opinion was provided as to the etiology of 
the claimed disorders.

Although the medical records since 1998 show that the veteran 
was repeatedly treated for hypertension, renal insufficiency, 
and a lung disorder, VA outpatient treatment records do not 
generally provide any medical opinions indicating that the 
etiology of any of his disorders is due to his service. 

The medical records also do not indicate that the veteran has 
been diagnosed with a dizziness disorder. In a July 26, 2002 
VA outpatient treatment record he reported no dizziness. 
Although he reported dizziness since 2002 in his August 2003 
VA Agent Orange examination, he has not sought treatment for 
this claimed disorder. Subsequent medical records do not 
indicate that the veteran has made complaints of or sought 
treatment for dizziness; there is also no diagnosis of a 
dizziness disorder. For example, his August 2004 VA problem 
list noted his problems included hypertension, renal 
insufficiency, and chronic sinusitis, but did not include 
dizziness as one of his treated problems.

A threshold requirement for the granting of service 
connection is evidence of a current disability. In the 
absence of evidence of a current disability there can be no 
valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). The dizziness claim is thus denied.

The service treatment records also do not indicate complaints 
of or treatment for hypertension, renal insufficiency, or a 
lung disorder.  Although the veteran's separation examination 
recorded a slightly higher blood pressure than recorded on 
his entrance examination, the higher reading did not reach 
hypertension levels. In the years following service, the 
record does not indicate any treatment for hypertension, 
renal insufficiency, or lung disorder for years. 

The earliest report of a diagnosis of hypertension, according 
to the veteran, was in 1976, as reported in the December 2003 
Agent Orange examination. However, his private medical 
records, including his August 1998 R.R.M.C. discharge 
summary, reported that he had only had it for approximately 
10 years. Regardless of the inconsistency of the veteran's 
report of a diagnosis of hypertension, the record does not 
show that he developed hypertension in service or within the 
year following service, to allow for a presumption of service 
connection. Additionally, there is no medical opinion 
evidence of record finding that the veteran's current 
hypertension is in any way related to his time in service, 
including as secondary to Agent Orange exposure. Hypertension 
is also not one of the diseases associated with exposure to 
certain herbicide agents under 38 C.F.R. § 3.309(e).  

Furthermore, renal insufficiency and a lung disorder were 
similarly not indicated in service treatment records or for 
years following service.  Although the veteran has been 
diagnosed with these claimed disorders, there is no medical 
opinion evidence of record finding that either disorder is 
related to his service, including as secondary to Agent 
Orange exposure.  Additionally, neither of these diseases are 
associated with exposure to certain herbicide agents under 
38 C.F.R. § 3.309(e). 

The veteran has submitted medical treatise evidence in 
support of his claim. Medical treatise information may be 
regarded as competent evidence where "standing alone, [it] 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion."  Wallin v. 
West, 11 Vet. App. 509, 513 (1998). However, the Court has 
held that generic medical literature which does not apply 
medical principles regarding causation or etiology to the 
facts of an individual case does not provide competent 
evidence to establish the nexus element. See Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).

Although the veteran can provide testimony as to his own 
experiences and observations, the factual question of if the 
veteran's hypertension, renal insufficiency, or lung disorder 
can be attributed to his in-service experiences and injuries, 
or Agent Orange exposure, are medical questions, requiring a 
medical expert. The veteran is not competent to render such 
an opinion.  Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  38 C.F.R. § 3.159.  The veteran does not have the 
requisite special medical knowledge necessary for such 
opinion evidence.  "Competent medical evidence" is evidence 
that is provided by a person qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).

Therefore, there is no competent medical opinion of record 
etiologically relating the appellant's current hypertension, 
renal insufficiency, or lung disorder to his service. 
Furthermore, none of the claimed disorders are of the type 
where presumptive service connection can be found, under 38 
C.F.R. § 3.307. There has also been no medical evidence to 
establish service connection by way of proof of actual direct 
causation, showing that his exposure to an herbicide during 
service caused any current disorders. 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(d). 

As noted above, the veteran was advised of the need to submit 
medical evidence demonstrating both current disorders, as 
well as medical evidence demonstrating a nexus between the 
claimed current disorders and service by way of the VCAA 
letter provided to him, but failed to do so. A claimant has 
the responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. § 
5107(a). 

As the evidence of record is against the claimed disorders, 
the benefit of the doubt rule does not apply. Gilbert v. 
Derwinski, 1 Vet.App. 49, 58 (1991). The veteran's claims for 
service connection for hypertension, renal insufficiency, 
dizziness, and a lung disorder are denied. 











								[Continued on Next 
Page]

ORDER

Service connection for hypertension, with hypertensive 
cardiomyopathy in congestive heart failure, is denied.

Service connection for renal insufficiency is denied.

Service connection for cause of dizziness is denied.

Service connection for a chronic lung disorder is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


